—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 16, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was discharged from her employment as a certified nursing assistant at a nursing home after the employer learned that according to the Nurse Aide Registry record, there was a finding of resident abuse by claimant at another nursing home. State regulations prohibit nursing homes from employing any person with a finding entered into the Nurse Aide Registry concerning abuse of a nursing home resident (see, 10 NYCRR 415.4 [b] [1] [ii] [b]). Inasmuch as the employer was left with no alternative but to discharge claimant due to the finding of abuse, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant provoked her discharge and thereby voluntarily left her employment without good cause (see, Matter of Geer [Town of Greece— Commissioner of Labor], 255 AD2d 676, 677; Matter of Parker [Sweeney], 246 AD2d 943).
Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.